EXHIBIT 10.1

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of March 28, 2018 (the “Third Amendment Effective Date”), is entered into by and
among FuelCell Energy, Inc., a Delaware corporation (“Parent”), Versa Power
Systems, Inc., a Delaware corporation (“Versa Delaware”), Versa Power Systems
Ltd. a corporation organized under the laws of Alberta, Canada (“Versa Canada”),
and each of Parent’s Subsidiaries that delivers a Joinder Agreement pursuant to
Section 7.13 of the Loan and Security Agreement (hereinafter collectively
referred to as the “Borrowers” and each, a “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto as
Lender, constituting the Required Lenders, and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lender (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

Borrowers, the Lender and Agent are parties to a Loan and Security Agreement
dated as of April 14, 2016 (as amended as of September 5, 2017 and October 27,
2017 and as may be further amended, restated or modified from time to time, the
“Loan and Security Agreement”).  The Borrowers have requested that Agent and
Lender agree to certain amendments to the Loan and Security Agreement.  Agent
and Lender have agreed to such request, subject to the terms and conditions
hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Loan and Security Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

SECTION 2Amendments to the Loan and Security Agreement.

(a)The Loan and Security Agreement shall be amended as follows effective as of
the Third Amendment Effective Date:

(i)Amended and Restated Definitions.  The following definitions are hereby
amended and restated as follows:

“Amortization Date” means April 1, 2019; provided however, if Performance
Milestone I is satisfied, then July 1, 2019, and if Performance Milestone I and
Performance Milestone II are satisfied, January 1, 2020.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii) Current
Indebtedness existing on the Third Amendment Effective Date pursuant to the
terms existing as of the Third Amendment Effective Date; (iii) Indebtedness of
up to $5,000,000.00 outstanding at any time secured by a Lien described in
clause (vi) of the defined term “Permitted Liens,” provided such Indebtedness
does not exceed the cost of the Equipment financed with such Indebtedness; (iv)
Indebtedness incurred in the ordinary course of business with corporate credit
cards not to exceed $2,000,000.00 outstanding at any time; (v) Indebtedness that
also constitutes a Permitted Investment; (vi) Qualified Reimbursement
Obligations not to exceed (A) $125,000,000.00 or (B) if the Third Amendment
Conditions are satisfied and continue to be satisfied (if clause (b) of such
definition applies), $200,000,000.00, in each case outstanding at any time,
provided that only (1) $35,000,000.00, or (2) if the Third Amendment Conditions
are satisfied and continue to be satisfied (if clause (b) of

1

 

 

--------------------------------------------------------------------------------

 

such definition applies), $50,000,000.00, in each case in Qualified
Reimbursement Obligations outstanding at any time may be secured, and provided
further that any security in connection with Qualified Reimbursement Obligations
shall be limited solely to cash collateral pledged in non-recourse Deposit
Accounts (provided that the foregoing limitations in this Clause (vi) shall be
applied without taking into account any Qualified Reimbursement Obligations that
are included in Current Indebtedness); (vii) Project Company Indebtedness;
(viii) unsecured guarantees with respect to Project Company Indebtedness not to
exceed (A) $250,000,000.00 , or (B) if the Third Amendment Conditions are
satisfied and continue to be satisfied (if clause (b) of such definition
applies) $400,000,000.00, in each case outstanding at any time; (ix)
Indebtedness to JP Morgan Chase Bank in an amount not to exceed $5,000,000 and
on terms and conditions similar to Borrower’s prior debt facility with JP Morgan
Chase Bank subject to (A) the reasonable approval of Agent, (B) intercreditor
agreement in form and substance reasonably satisfactory to Agent, and (c) that
any security granted to JP Morgan Chase Bank under such facility must also be
provided to secure the Obligations; (x) intercompany Indebtedness as long as
either (A) each of the Subsidiary obligor and the Subsidiary obligee under such
Indebtedness is a Qualified Subsidiary that has executed a Joinder Agreement;
(xi) Indebtedness pursuant to Hedge Agreements not to exceed $1,000,000.00
outstanding at any time; (xii) the DECD Phase 2 Loan; (xiii) Indebtedness to
trade creditors incurred in the ordinary course of business; and (xiv)
extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose materially more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Project Roundtrip Transaction” means, as long as no Event of Default has
occurred and is existing, a transaction by which: Borrower makes an Investment
in any Project Company so that such Project Company can pay off in full such
Project Company’s then outstanding Project Company Indebtedness or incur Project
Company Indebtedness, in each case as long as (a) within 10 Business Days of
such Investment either (A) such Project Company is Transferred to a purchaser
providing financing similar to the financing that constitutes Project Company
Indebtedness as of the Third Amendment Effective Date, or (B) such Project
Company incurs other Project Company Indebtedness, in each case so that the
proceeds of such Project Company Indebtedness are distributed dollar for dollar
for the amount of such Investment back to Borrower, (b) no Investment under a
Project Roundtrip Transaction shall exceed $ 20,000,000.00 in each instance
(i.e. no more than $20,000,000.00 outstanding from any Project Company before
the proceeds have to be distributed back to Borrower to cover the amount
invested dollar for dollar) and (c) no more than $50,000,000.00 will be
outstanding (i.e. not returned dollar for dollar) in connection with Project
Roundtrip Transactions

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.90% plus the prime rate as reported in The Wall
Street Journal minus 4.50%, and (ii) 9.90%.

“Term Loan Maturity Date” means April 1, 2020; provided however, if Performance
Milestone III is satisfied, then October 1, 2020.

“Third Amendment Conditions” means either (a) the Performance Milestone II has
been satisfied, or (b) the Borrower shall maintain an unrestricted Cash balance
in accounts subject to an Account Control Agreement in favor of Agent of at
least (i) $50,000,000.00 plus (ii) the amount of accounts payable (as defined
under GAAP) not paid within 90 days of the invoice date.

(ii)New Definitions.  The following definitions are added to Section 1.3 in
their proper alphabetical order:

“Original Term Loans” has the meaning given to it in Section 2.2(a).

“Performance Milestone I” means (a) no Event of Default shall have occurred and
is continuing; and (b) measured on January 31, 2019, Borrower shall have
achieved (i) 85% of forecasted GAAP

2

 

 

--------------------------------------------------------------------------------

 

revenue and (ii) 85% of forecasted Gross Profit, in each case measured on a
trailing twelve month basis and based on the plan approved by Borrower to Lender
on or prior to the execution of the Third Amendment.

“Performance Milestone II” means (a) no Event of Default shall have occurred and
is continuing; and (b) measured on July 31, 2019, Borrower shall have achieved
(i) 80% of forecasted GAAP revenue and (ii) 80% of forecasted Gross Profit, in
each case measured on a trailing six month basis and based on the plan approved
by Borrower to Lender on or prior to the execution of the Third Amendment.

“Performance Milestone III” means (a) no Event of Default shall have occurred
and is continuing; (b) Borrower shall have achieved each of Performance
Milestone I and Performance Milestone II and (c) on December 31, 2019 Borrower
maintains an unrestricted Cash balance of at least $50,000,000 plus the amount
of accounts payable (as defined under GAAP) not paid within 90 days of the date
payment was issued, in accounts subject to an Account Control Agreement in favor
of Agent.

“Third Amendment” means that certain third amendment to loan and security
agreement dated as of the Third Amendment Effective Date, among Borrowers, Agent
and Lender.

“Third Amendment Effective Date” means March 28, 2018.

(iii)Deleted Definitions.  The following definitions are hereby deleted in their
entirety: (A) “Performance Milestone”; (B) “Tranche II Milestone”; (C) “Tranche
II Pfizer PPA”; (D) “Tranche III” and (E) “Tranche III Milestone”.

(iv)Section 2.2(a).  Section 2.2(a) is hereby amended and restated in its
entirety as follows:

(a)Advances.  Prior to the Third Amendment Effective Date, Lender made Term Loan
Advances in an aggregate amount of $20,000,000 (the “Original Term
Loans”).  Borrower acknowledges and agrees that, as of the Third Amendment
Effective Date, $11,909,404.18 of the principal amount of the Original Term
Loans remains outstanding and such entire outstanding principal balance shall
for all purposes hereunder be deemed to constitute and be referred to as a Term
Loan Advance hereunder, without constituting a novation, and shall be deemed an
Advance on the Third Amendment Effective Date. No Prepayment Charge (as defined
herein) or other charge or fee shall apply with respect to the foregoing Advance
for repayment of the Original Term Loans.   Subject to the terms and conditions
of this Agreement, Lender will severally (and not jointly) make in an amount not
to exceed its respective Term Commitment, and Borrower agrees to draw, a Term
Loan Advance of $13,090,595.82 on the Third Amendment Effective Date.  The
aggregate outstanding Term Loan Advances may only be up to the Maximum Term Loan
Amount.  

(v)Section 2.5.  Section 2.5 is hereby amended and restated in its entirety as
follows:

2.5Prepayment.  At its option upon at least seven (7) Business Days prior notice
to Agent, Borrower may prepay all, but not less than all, of the outstanding
Advances by paying the entire principal balance, and all accrued and unpaid
interest thereon, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid in any of the first twelve (12) months following the Third Amendment
Effective Date 2.00%; and thereafter, 1.00% (each, a “Prepayment
Charge”).  Borrower agrees that the Prepayment Charge is a reasonable
calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances.  Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
the occurrence of a Change in Control.  

(vi)Section 2.6.  Section 2.6 is hereby amended and restated in its entirety as
follows:

3

 

 

--------------------------------------------------------------------------------

 

2.6End of Term Charge.  

(a) On the earliest to occur of (i) October 1, 2018, (ii) the date that Borrower
prepays all of the outstanding Secured Obligations (other than any inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) in full, or (iii) the date that all
of the Secured Obligations become due and payable, Borrower shall pay Lender a
charge of $1,700,000. Notwithstanding the required payment date of such charge,
it shall be deemed earned by Lender as of the Closing Date.

(b)On the earliest to occur of (i) the Term Loan Maturity Date, (ii) the date
that Borrower prepays all of the outstanding Secured Obligations (other than any
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) in full, or (iii) the date
that all of the Secured Obligations become due and payable, Borrower shall pay
Lender a charge of $875,000. Notwithstanding the required payment date of such
charge, it shall be deemed earned by Lender as of the Third Amendment Effective
Date.

(vii)Section 8.2.  Section 8.2 is hereby amended and restated in its entirety as
follows:

8.2Minimum Unrestricted Cash Balance.  At all times following the Third
Amendment Effective Date, Borrower shall maintain an unrestricted Cash balance
of at least (a) 75% of the outstanding Loan balance plus (b) the amount of
accounts payable (as defined under GAAP) not paid within 90 days of the date
payment was issued, in accounts subject to an Account Control Agreement in favor
of Agent.

(viii)Schedules.  As of the Third Amendment Effective Date, Schedule 1, Schedule
1A, Schedule 5.14, Schedule AB, Schedule AC and Schedule AD are amended and
restated in their entirety as attached hereto.

(b)References within Loan and Security Agreement.  Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)Fees and Expenses.  The Parent shall have paid:

(i)a due diligence fee of $20,000, which fee was paid to Lender prior to the
Amendment Effective Date, and is deemed fully earned on such date paid
regardless of the early termination of this Agreement;

(ii)a third amendment facility charge equal to $250,000;

(iii)all attorney fees and other costs and expenses then due in accordance with
Section 6(e), and

(iv)all other fees, costs and expenses, if any, due and payable as of the Third
Amendment Effective Date under the Loan and Security Agreement.

(b)This Amendment.  Agent shall have received this Amendment, executed by Agent,
the Lender and the Borrowers.

(c)Legal Opinion.  Agent shall have received a legal opinion of Borrower’s
counsel in form and substance satisfactory to Agent.  

4

 

 

--------------------------------------------------------------------------------

 

(d)Resolutions.  Agent shall have received certified copy of resolutions of
Borrower’s audit and finance committee of the board of directors evidencing
approval of this Amendment, the Loan and other transactions evidenced by the
Loan Documents.

(e)Governing Documents.  Agent shall have received certified copies of the
Certificate of Incorporation and the Bylaws, as amended through the Third
Amendment Effective Date, of Borrower.

(f)Good Standing.  Agent shall have received a certificate of good standing for
Parent and Versa Delaware from its state of incorporation and, subject to
Section 5 below, similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect.

(g)Conditions Precedent to Advance.  Borrower shall have satisfied each
condition precedent set forth in Sections 4.2 and 4.3 of the Loan and Security
Agreement.

(h)Representations and Warranties; No Default.  On the Third Amendment Effective
Date, after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Third Amendment Effective Date as though made on and as
of such date; and

(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4Representations and Warranties.  To induce Agent and Lender to enter
into this Amendment, each Borrower hereby confirms, as of the Third Amendment
Effective Date, (a) that the representations and warranties made by it in
Section 5 of the Loan and Security Agreement and in the other Loan Documents are
true and correct in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and (b) that there has not been and there does not exist a Material
Adverse Effect.   For the purposes of this Section 4, (i) each reference in
Section 5 of the Loan and Security Agreement to “this Agreement,” and the words
“hereof,” “herein,” “hereunder,” or words of like import in such Section, shall
mean and be a reference to the Loan and Security Agreement as amended by this
Amendment, and (ii) any representations and warranties which relate solely to an
earlier date shall not be deemed confirmed and restated as of the date hereof
(provided that such representations and warranties shall be true, correct and
complete as of such earlier date).

SECTION 5Post-Closing Covenant.  Each Borrower covenants and agrees to deliver
to Agent (a) on or before the date that is ten (10) Business Days following the
Third Amendment Effective Date (or such later date as the Agent may agree in its
reasonable discretion), a revised Perfection Certificate updated as of the Third
Amendment Effective Date and (b) on or before the date that is ten (10) Business
Days following the Third Amendment Effective Date  (or such later date as the
Agent may agree in its reasonable discretion), a certified copy of the
Certificate of Incorporation (or equivalent) and certificate of good standing
(or equivalent) for Versa Canada.  Each Borrower agrees that the failure to
comply with this Section 5 shall be deemed an immediate Event of Default.

SECTION 6Miscellaneous.

(a)Loan Documents Otherwise Not Affected; Reaffirmation.  Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement,
as amended, and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects.  The
Lender’s and Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future.  Each Borrower hereby reaffirms
the grant of security under Section 3.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Secured Obligations under the Loan and Security Agreement and the other Loan
Documents.

5

 

 

--------------------------------------------------------------------------------

 

(b)Conditions.  For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Third Amendment Effective Date specifying
its objection thereto.

(c)Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower, on behalf of itself
and its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any
Borrower, or any of its successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the Third Amendment Effective
Date, including, without limitation, for or on account of, or in relation to, or
in any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.  Each Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Each
Borrower agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above.  Borrower waives the provisions of California Civil Code section 1542,
which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(d)No Reliance.  Each Borrower hereby acknowledges and confirms to Agent and the
Lender that such Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(e)Costs and Expenses.  Each Borrower agrees to pay to Agent on the Third
Amendment Effective Date the out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the fees and disbursements of counsel to Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Third Amendment Effective Date or after such date.

(f)Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.  

(g)Governing Law.  This Agreement and the other Loan Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

(h)Complete Agreement; Amendments.  This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.  

(i)Severability of Provisions.  Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

6

 

 

--------------------------------------------------------------------------------

 

(j)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one
Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)Loan Documents. This Amendment shall constitute a Loan Document.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

7

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWERS:

FuelCell Energy, Inc.

Signature:/s/ Michael S. Bishop

Print Name:Michael S. Bishop

Title:Sr. Vice President, CFO

 

Versa Power Systems, Inc.

Signature:/s/ Michael S. Bishop

Print Name:Michael S. Bishop

Title:Treasurer

 

Versa Power Systems Ltd.

Signature:/s/ Michael S. Bishop

Print Name:Michael S. Bishop

Title:Treasurer

 

 

 

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

AGENT:

HERCULES CAPITAL INC.

Signature:/s/ Zhuo Huang

Print Name:Zhuo Huang

Title:Associate General Counsel

 

LENDER:

HERCULES FUNDING II, LLC

Signature:/s/ Zhuo Huang

Print Name:Zhuo Huang

Title:Associate General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

CONNECTICUT INDEBTEDNESS COLLATERAL

 

1.

CEFIA Financing: Collateral, as granted pursuant to the security agreement for
the CEFIA Financing (the “CEFIA Financing Security Agreement”), consists of a
security interest in all of Borrower’s interest in: (i) the Project Agreements,
including any proceeds therefrom; and (ii) amounts held in Account Number
188510695 with J.P. Morgan Chase Bank and all proceeds of each of the foregoing
and all accessions to, and replacements for each of the foregoing.  Project
Agreements consist of the Asset Purchase Agreement by and between Borrower,
Bridgeport Fuel Cell Park, LLC and Dominion Bridgeport Fuel Cell, Inc., dated
December 12, 2012; the Agreement for Engineering, Procurement and Construction
for the Bridgeport Fuel Cell Park, Purchase Order No. 70254744, dated as of
December 12, 2012 between Borrower and Dominion Bridgeport Fuel Cell, LLC; the
Services Agreement dated December 12, 2012 (the “Services Agreement”) between
Borrower and Dominion Bridgeport Fuel Cell, LLC; and the Grantor Trust Agreement
between Borrower and Branch Banking and Trust Company executed pursuant to
Section 8.3 of the Services Agreement.

 

 

2.

CDA Financing: Collateral, as granted pursuant to the security agreement for the
CDA Financing (the “CDA Financing Security Agreement”),  consists of a security
interest in all of Borrower’s interest in: (i) all machinery and equipment
acquired by Borrower with the proceeds of the CDA Financing as more fully
described in Schedule A  to the CDA Financing Security Agreement, as may
hereafter be modified, amended and supplemented from time to time by the secured
party; (ii) all items of  machinery and equipment owned or hereafter owned by
Borrower and described in Schedule A-1 of the CDA Financing Security Agreement,
as may hereafter be modified, amended and supplemented from time to time by the
secured party;  and the products, accessions and substitutions therfor, and the
accounts and proceeds arising from the sale or disposition therof including any
returns thereof, including, where  applicable, the proceeds of insurance
covering the above.

 

 

3.

DECD Financing: Collateral, as granted pursuant to the security agreement for
the DECD Financing (the “DECD Financing Security Agreement”) and a mortgage
agreement for the DECD Financing (the “DECD Mortgage”), consists of: (i) a
security interest in all of the Borrower’s interest in certain machinery,
equipment and other assets set forth in Schedule A and Schedule A-1 of the DECD
Financing Security Agreement; and (ii) a first position mortgage on the real
estate known as 3 Great Pasture Road, Danbury, CT and bounded and described in
Schedule A to the DECD Mortgage.

SCHEDULE 1

Subsidiaries

 

 

 

 

 

--------------------------------------------------------------------------------

 

1.

Versa Power Systems, Inc., a Delaware corporation.

2.

Versa Power Systems Ltd., a corporation organized under the laws of Alberta,
Canada.

3.

DFC ERG CT, LLC, a Connecticut limited liability company.

4.

FuelCell Energy Finance, LLC, a Connecticut limited liability company.

5.

FCE FuelCell Energy Ltd., a corporation organized under the laws of British
Columbia, Canada.

6.

FCE Korea Ltd., a corporation organized under the laws of the Republic of Korea.

7.

FuelCell Energy Solutions GmbH, a corporation organized under the laws of
Germany.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1A

Current Indebtedness

1.

Loan Agreement, dated April 29, 2008, by and between FUELCELL ENERGY, INC. and
THE CONNECTICUT DEVELOPMENT AUTHORITY.

2.

Loan Agreement, dated March 5, 2013, by and between FuelCell Energy, Inc. and
the Connecticut Green Bank.

3.

Assistance Agreement by and between The STATE of CONNECTICUT Acting by the
DEPARTMENT OF ECONOMIC AND COMMUNITY DEVELOPMENT and FUELCELL ENERGY, INC. dated
October 19, 2015 regarding a Phase 1 Loan and Phase 2 Loan to be made to
Borrower with regard to the FuelCell Energy Expansion Project, as defined
therein.

4.

Loan Agreement, dated July 30, 2014, by and between FUELCELL ENERGY FINANCE,
LLC, a Connecticut limited liability company and NRG Energy, Inc., a Delaware
corporation.

5.

Amended and Restated Lease Agreement, dated as of December 23, 2015, between PNC
Energy Capital LLC, a Delaware limited liability company and UCI Fuel Cell, LLC,
a Delaware limited liability company.

6.

Lease Agreement, dated as of September 6, 2016, between PNC Energy Capital LLC,
a Delaware limited liability company and Riverside Fuel Cell, LLC, a Delaware
limited liability company.

7.

Lease Agreement, dated as of October 31, 2016, between PNC Energy Capital LLC, a
Delaware limited liability company and Groton Fuel Cell 1, LLC, a Delaware
limited liability company.

8.

Lease Agreement, dated as of December 22, 2016, between PNC Energy Capital LLC,
a Delaware limited liability company and SRJFC, LLC, a Delaware limited
liability company.

9.

Guaranty, dated as of July 30, 2014 by FUELCELL ENERGY, INC. in favor of NRG
ENERGY, INC.

10.

Master Guaranty Agreement, dated December 11, 2015 by FuelCell Energy, Inc. in
favor of PNC Energy Capital LLC.

11.

Guaranty, dated April 28, 2014 by FuelCell Energy, Inc. for the benefit of
University of Bridgeport.

12.

Guaranty, dated October 13, 2015 by FuelCell Energy, Inc. for the benefit of
County of Alameda.

13.

Parent Guarantee, dated November 23, 2015 by FuelCell Energy, Inc. for the
benefit of Pfizer Inc.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

14.

Payment and Performance Guaranty, dated as of November 27, 2017, by FuelCell
Energy, Inc. for the benefit of Toyota Motor North America, Inc.

15.

Guarantee, dated May 17, 2015, by FuelCell Energy, Inc. in favor of City of
Riverside.

16.

Irrevocable Standby Letter of Credit No. CTCS-285954, dated April 25, 2012, in
favor of BIOFUELS FUEL CELL, LLC, and U.S. BANKCORP COMMUNITY DEVELOPMENT
CORPORATION and the BANK OF NEW YORK MELLON for the account of FUELCELL ENERGY,
INC. for an amount of $300,000.

17.

Standby Letter of Credit No. TTTS-700624 as amended by Amendment No. 1, dated
May 24, 2013, in favor of THE TRAVELERS INDEMNITY COMPANY for the account of
FUELCELL ENERGY, INC. for the amount of $100,000.

18.

Irrevocable Standby Letter of Credit No. CTCS-999668, dated May 11, 2016, in
favor of THE UNITED ILLUMINATING COMPANY, for the account of FUELCELL ENERGY,
INC. for the amount of $564,000.

19.

Irrevocable Standby Letter of Credit Reference No. NUSCGS002291, dated January
16, 2018, in favor of ASPEN AMERICAN INSURANCE COMPANY, for the account of
FUELCELL ENERGY, INC. for the amount of $387,000.

20.

Standby Letter of Credit No. CTCS-809963 as amended by Amendment No. 3, dated
November 18, 2014, in favor of Zurich American Insurance Company, for the
account of FUELCELL ENERGY, INC. for the amount of $1,050,000.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.3

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5.5

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Actions Before Governmental Authorities

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5.8

Tax Matters

 

 

 

 

 

--------------------------------------------------------------------------------

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5.9

Intellectual Property

Claims

 

 

 

 

 

--------------------------------------------------------------------------------

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5.10

Intellectual Property

NONE

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5.11

Borrower Products

NONE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5.14

Capitalization

Common stock ($.0001 par value). There are 225,000,000 shares authorized as of
January 31, 2018. There were 77,302,110 shares issued and outstanding as of
January 31, 2018.

 

Preferred Stock. The Company has 250,000 shares Preferred Stock Authorized for
issuance of which shares to date have been issued and designated as 5% Series B
Cumulative Convertible Perpetual Preferred Stock and Series C Convertible
Preferred Stock. At January 31, 2018 there were 64,020 shares of our 5% Series B
Cumulative Convertible Perpetual Preferred Stock

 

 

 

 

 

--------------------------------------------------------------------------------

 

(Liquidation Preference $1,000 per share) issued and outstanding and there were
24,201 shares of our Series C Convertible Preferred Stock (Liquidation
Preference $1,000 per share) issued and outstanding.

 

 

.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE AB

Project Companies Indebtedness

1.

Loan Agreement, dated July 30, 2014, by and between FUELCELL ENERGY FINANCE,
LLC, a Connecticut limited liability company and NRG Energy, Inc., a Delaware
corporation. There were no drawdowns or outstanding balances on the Loan
Agreement as of January 31, 2018

2.

Amended and Restated Lease Agreement, dated as of December 23, 2015, between PNC
Energy Capital LLC, a Delaware limited liability company and UCI Fuel Cell, LLC,
a Delaware limited liability company.

3.

Lease Agreement, dated as of September 6, 2016, between PNC Energy Capital LLC,
a Delaware limited liability company and Riverside Fuel Cell, LLC, a Delaware
limited liability company.

4.

Lease Agreement, dated as of October 31, 2016, between PNC Energy Capital LLC, a
Delaware limited liability company and Groton Fuel Cell 1, LLC, a Connecticut
limited liability company.

5.

Lease Agreement, dated as of December 22, 2016, between PNC Energy Capital LLC,
a Delaware limited liability company and SRJFC, LLC, a Delaware limited
liability company.

6.

Loan Agreement dated April 9, 2012 between Webster Bank, National Association a
Delaware corporation and New Britain Renewable Energy, LLC a Delaware limited
liability company.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE AC

Permitted Shell Subsidiaries

1.

DFC ERG CT, LLC, a Connecticut limited liability company.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE AD

Project Companies

1.

UCI Fuel Cell, LLC, a Delaware limited liability company.

2.

Riverside Fuel Cell, LLC, a Delaware limited liability company.

3.

Yaphank Fuel Cell Park, LLC, a New York limited liability company.

4.

CR Fuel Cell, LLC, a New York limited liability company.

5.

Montville Fuel Cell Park, LLC, Connecticut limited liability company.

6.

Eastern Connecticut Fuel Cell Properties, LLC, a Connecticut limited liability
company.

7.

SRJFC, LLC, a Delaware limited liability company.

8.

Farmingdale Fuel Cell, LLC, a New York limited liability company.

9.

BRT Fuel Cell, LLC, a New York limited liability company.

10.

Bakersfield Fuel Cell 1, LLC, a Delaware limited liability company.

11.

Groton Fuel Cell 1, LLC, a Connecticut limited liability company.

12.

Groton Station Fuel Cell, LLC, a Connecticut limited liability company.

13.

Central CA Fuel Cell 1, LLC, a Delaware limited liability company.

14.

Long Beach Trigen, LLC, a Delaware limited liability company.

15.

Central CA Fuel Cell 2, LLC, a Delaware limited liability company.

16.

New Britain Renewable Energy, LLC, a Delaware limited liability company.

17.

Central CT Fuel Cell 1, LLC, a Connecticut limited liability company.

18.

TRS Fuel Cell, LLC, a Connecticut limited liability company.

19.

Broad Street Fuel Cell, LLC, a Connecticut limited liability company.

 